379 U.S. 3 (1964)
BATTISTA ET AL., TRADING AS NOR-VIEW FARM
v.
MILK CONTROL COMMISSION OF PENNSYLVANIA.
No. 295.
Supreme Court of United States.
Decided October 12, 1964.
APPEAL FROM THE SUPREME COURT OF PENNSYLVANIA.
Frederick A. Ballard for appellants.
Walter E. Alessandroni, Attorney General of Pennsylvania, and Anthony W. Novasitis, Jr., Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.